Exhibit 10.3

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of May 24, 2019, between by and among Westwater Resources, Inc., a Delaware
corporation (the “Company”), and Lincoln Park Capital Fund, LLC, an Illinois
limited liability company (the “Buyer”).

In connection with the Securities Purchase Agreement, dated as of May 24, 2019,
entered into by the Company and the Buyer (the “Securities Purchase Agreement”),
the Company has agreed, upon the terms and subject to the conditions of the
Securities Purchase Agreement, to issue and sell to the Buyer 104,294 shares of
Common Stock (as defined herein) (collectively, the “Common Shares”), together
with warrants to purchase up to 182,515 shares of Common Stock, in reliance upon
the exemption from securities registration afforded by Section 4(a)(2) of the
1933 Act (defined below) and Rule 506(b) of Regulation D as promulgated by the
SEC under the 1933 Act.

To induce the Buyer to consummate the transactions contemplated by the
Securities Purchase Agreement, the Company has agreed to provide certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“1933 Act”), and applicable state securities laws.

The Company and the Buyer hereby agrees as follows:

Section 1Definitions.  Capitalized terms used and not otherwise defined herein
that are defined in the Securities Purchase Agreement shall have the respective
meanings given such terms in the Securities Purchase Agreement.  As used in this
Agreement, the following terms shall have the following meanings: 

“Common Stock” means (i) the Company’s shares of common stock, par value $0.001
per share, and (ii) any capital stock into which such common stock shall have
been changed or any share capital resulting from a reclassification of such
common stock.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A, Rule 430B or Rule 430C promulgated by the
SEC pursuant to the 1933 Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

“Registrable Securities” means, as of any date of determination, (a) all of the
Common Shares that issued or issuable to the Buyer under the Securities Purchase

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



Agreement and (b) any securities issued or then issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing; provided, however, that any such Registrable Securities shall
cease to be Registrable Securities for so long as (x) a Registration Statement
with respect to the resale of such Registrable Securities is declared effective
by the SEC under the 1933 Act and such Registrable Securities have been disposed
of in accordance with such effective Registration Statement, (y) such
Registrable Securities have been previously sold in accordance with Rule 144 or
otherwise or (z) such Registrable Securities are, as of the applicable date of
determination of Registrable Securities status, then eligible for resale without
volume or manner-of-sale restrictions and without the need for current public
information pursuant to Rule 144(c)(1) as set forth in a written opinion letter
to such effect from counsel to the Company, addressed, delivered and acceptable
to the company’s transfer agent and to the Buyer (assuming that such securities
and any securities issuable upon exercise, conversion or exchange of which, or
as a dividend upon which, such securities were issued or are issuable, were at
no time held by any Affiliate of the Company), as reasonably determined by the
Company, upon the advice of counsel to the Company.

“Registration Statement” means any registration statement covering the resale of
any Registrable Securities, including (in each case) the Prospectus, amendments
and supplements to any such registration statement or Prospectus, including pre-
and post-effective amendments, all exhibits thereto, and all material
incorporated by reference or deemed to be incorporated by reference in any such
registration statement.

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the 1933 Act, as
such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such rule.

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended or interpreted from time to time, or any similar rule
or regulation hereafter adopted by the SEC having substantially the same purpose
and effect as such Rule.

“SEC” means the United States Securities and Exchange Commission.

Section 2Registration Statement Requirements. 

(a)If, at any time during the period from and after the Closing Date through and
including the six-month anniversary of the Closing Date (such period, the
“Filing Period”), there is not an effective Registration Statement covering all
of the Registrable Securities and the Company shall determine to prepare and
file with the Commission a registration statement relating to an offering of any
equity securities of the Company for its own account or for the account of one
or more Persons other than the Company or any of its Subsidiaries (including any
offering to be made on a delayed or continuous basis under Rule 415), other than
on Form S-4 or Form S-8 (each as promulgated under the 1933 Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the Company’s stock option or other employee  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



benefit plans, then the Company shall deliver to the Buyer a written notice of
such determination and, if within fifteen (15) days after the date of the
Buyer’s receipt of such notice, the Buyer shall so request in writing, the
Company shall include in such Registration Statement all or any part of such
Registrable Securities the Buyer requests to be registered; provided, however,
that (i) the Company shall not be required to register any Registrable
Securities pursuant to this Section 2 that are the subject of a then effective
Registration Statement and (ii) if, solely in connection with any primary
underwritten public offering for the account of the Company, the managing
underwriter(s) thereof shall, in its reasonable discretion, impose a limitation
on the number of shares of Common Stock which may be included in the
Registration Statement because, in such underwriter(s)’ judgment, marketing or
other factors dictate such limitation is necessary to facilitate public
distribution, then the Company shall be obligated to include in such
Registration Statement only such limited portion of the Registrable Securities
with respect to which the Buyer requested inclusion hereunder as the underwriter
shall reasonably permit, provided that the Company shall not exclude any
Registrable Securities under this clause (ii) unless the Company has first
excluded all securities the holders of which are not entitled to inclusion of
such securities in such Registration Statement or are not entitled to pro rata
inclusion in such Registration Statement with the Registrable Securities.
Following the effective date of each Registration Statement filed in accordance
herewith, the Company shall file with the SEC in accordance with Rule 424 under
the 1933 Act the final Prospectus to be used in connection with sales pursuant
to such Registration Statement.

(b)If the staff of the SEC (the “Staff”) or the SEC seeks to characterize any
offering pursuant to a Registration Statement filed pursuant to this Agreement
as constituting an offering of securities that does not permit such Registration
Statement to become effective and be used for resales by the Buyer on a delayed
or continuous basis under Rule 415 at then-prevailing market prices (and not
fixed prices) (or as otherwise may be reasonably acceptable to the Buyer), or if
after the filing of a Registration Statement with the SEC pursuant to this
Section 2, the Company is otherwise required by the Staff or the SEC to reduce
the number of Registrable Securities included in such Registration Statement,
then the Company shall reduce the number of Registrable Securities to be
included in such Registration Statement (with the prior consent, not to be
unreasonably withheld, of the Buyer as to the specific Registrable Securities to
be removed therefrom) until such time as the Staff and the SEC shall so permit
such Registration Statement to become effective and be used as aforesaid. 

Section 3Registration Procedures. 

(a)If and whenever the Company is required by the provisions of Section 2 to
effect the registration of any Registrable Securities under the 1933 Act, the
Company will, as expeditiously as possible: 

(i)subject to the timelines provided in this Agreement, prepare and file the
Registration Statement with the SEC, with respect to such Registrable Securities
and use its reasonable best efforts to cause such Registration Statement to
become and remain effective for the period of the distribution contemplated
thereby (determined as herein provided), respond as promptly as commercially
practicable to any comments received from the SEC with respect to a Registration
Statement or any amendment thereto  

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



and file any pre-effective amendments with respect to a Registration Statement
as promptly as reasonable possible, and promptly provide to the Buyer copies of
all filings and SEC letters of comment (provided that the Company shall excise
any information contained therein which would constitute material non-public
information regarding the Company or any subsidiary) and notify the Buyer (by
telecopier or by e-mail address provided by the Buyer) on or before the second
business day thereafter that the Company receives notice that (i) the SEC has no
comments or no further comments on the registration statement, and (ii) the
registration statement has been declared effective;

(ii)prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and prepare and file
with the SEC such additional Registration Statements as may be required
hereunder and to keep each additional Registration Statement effective; 

(iii)furnish to the Buyer such number of copies of the Registration Statement
and the prospectus included therein (including each preliminary prospectus) as
the Buyer reasonably may request in order to facilitate the public sale or their
disposition of the securities covered by such Registration Statement or make
them electronically available; 

(iv)use its reasonable best efforts to register or qualify the Registrable
Securities covered by such Registration Statement under the securities or “Blue
Sky” laws of such jurisdictions as the Buyer shall reasonably request in
writing, provided, however, that the Company shall not for any such purpose be
required to qualify to transact business as a foreign corporation in any
jurisdiction where it is not so qualified or to consent to service of process in
any such jurisdiction; 

(v)if applicable, list the Registrable Securities covered by such Registration
Statement with the principal market or exchange on which the Common Stock is
then listed; 

(vi)promptly notify the Buyer of the Company’s becoming aware that a prospectus
relating thereto is required to be delivered under the 1933 Act, of the
happening of any event or passage of time of which the Company has knowledge as
a result of which the prospectus contained in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing or
the financial statements included therein ineligible for inclusion or which
becomes subject to a SEC, state or other governmental order suspending the
effectiveness of the Registration Statement covering any of the Registrable
Securities; and 

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



(vii)reasonably cooperate with any broker-dealer through which the Buyer
proposes to resell its Registrable Securities in effecting a filing with the
FINRA Corporate Financing Department pursuant to FINRA Rule 5110, as requested
by the Buyer. 

(b)The Buyer hereby covenants that it will not sell any Registrable Securities
pursuant to such prospectus during the period commencing at the time at which
the Company gives the Buyer notice of the suspension of the use of such
prospectus in accordance with this Section 3(b) and ending at the time the
Company gives the Buyer notice that the Buyer may thereafter effect sales
pursuant to the prospectus, or until the Company delivers to the Buyer or files
with the SEC an amended or supplemented prospectus. 

Section 4Provision of Documents. It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of the Buyer that the Buyer
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it, as shall be reasonably required to effect and maintain
the effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. 

Section 5Expenses.  All expenses incurred by the Company in complying with
Section 2, including, without limitation, all registration and filing fees,
printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred by the Company in connection with complying
with state securities or “Blue Sky” laws, fees of the Financial Industry
Regulatory Authority, Inc. (“FINRA”) in connection with any filing with FINRA
pursuant to FINRA Rule 5110 that may be required to be made by any broker
through which the Buyer intends to make sales of Registrable Securities,
transfer taxes, and fees of transfer agents and registrars, are called
“Registration Expenses.”  The Company will pay all Registration Expenses in
connection with any Registration Statement described in Section 2. 

Section 6Indemnification. 

(a)In the event any Registrable Securities are included in any Registration
Statement under this Agreement, to the fullest extent permitted by law, the
Company will, and hereby does, indemnify, hold harmless and defend the Buyer,
each Person, if any, who controls the Buyer, the members, the directors,
officers, partners, employees, agents, representatives of the Buyer and each
Person, if any, who controls the Buyer within the meaning of the 1933 Act or the
Securities Exchange Act of 1934, as amended (the “1934 Act”) (each, an
“Indemnified Person”), against any losses, claims, damages, liabilities,
judgments, fines, penalties, charges, costs, attorneys' fees, amounts paid in
settlement or expenses, joint or several, (collectively, “Claims”) incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto (“Indemnified Damages”), to which any of them may become
subject insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



untrue statement of a material fact in the Registration Statement or any
post-effective amendment thereto or in any filing made in connection with the
qualification of the offering under the securities or other “Blue Sky” laws of
any jurisdiction in which Registrable Securities are offered (each, a “Blue Sky
Filing”), or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(ii) any untrue statement or alleged untrue statement of a material fact
contained in the final prospectus (as amended or supplemented, if the Company
files any amendment thereof or supplement thereto with the SEC) or the omission
or alleged omission to state therein any material fact necessary to make the
statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to the Registration Statement or (iv) any material violation
by the Company of this Agreement (the matters in the foregoing clauses (i)
through (iv) being, collectively, “Violations”). The Company shall reimburse
each Indemnified Person promptly as such expenses are incurred and are due and
payable, for any reasonable legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by the Buyer expressly for use in connection with the preparation of
such Registration Statement. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of a Buyer Party and
shall survive the transfer of any of the Registrable Securities by the Buyer
pursuant to Section 8(d).

(b)In the event any Registrable Securities are included in any Registration
Statement under this Agreement, then, in connection with such Registration
Statement, the Buyer agrees to indemnify, hold harmless and defend, to the same
extent and in the same manner as is set forth in Section 6(a), the Company, each
of its directors, each of its officers who signs the Registration Statement,
each Person, if any, who controls the Company within the meaning of the 1933 Act
or the 1934 Act (collectively and together with an Indemnified Person, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
about the Buyer set forth on Exhibit A attached hereto and furnished to the
Company by the Buyer expressly for use in connection with such registration
statement; and, subject to Section 6(d), the Buyer will reimburse any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of the
Buyer, which consent shall not be unreasonably withheld; provided, further,
however, that the Buyer shall be liable under this Section 6(b) for only that
amount of a Claim or Indemnified Damages as does not exceed the net proceeds to
the Buyer as a result of the sale of Registrable Securities pursuant to such
registration statement.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



on behalf of such Indemnified Party and shall survive the transfer of the
Registrable Securities by the Buyer pursuant to Section 8(d).

(c)Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding.  The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim.  The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto.  No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the consent of the Indemnified
Party or Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation.  Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made.  The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action. 

(d)The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred. 

(e)The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law. 

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



Section 7Contribution. To the extent any indemnification by an indemnifying
party is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 to the fullest extent permitted by law; provided,
however: (i) no contribution shall be made under circumstances where the maker
would not have been liable for indemnification under the fault standards set
forth in Section 6 of this Agreement, (ii) no Person involved in the sale of
Registrable Securities which Person is guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the 1933 Act) in connection with such
sale shall be entitled to contribution from any Person involved in such sale of
Registrable Securities who was not guilty of fraudulent misrepresentation; and
(iii) contribution by any seller of Registrable Securities shall be limited in
amount to the amount of net proceeds received by such seller from the applicable
sale of such Registrable Securities pursuant to such Registration Statement.
Notwithstanding the provisions of this Section 7, the Buyer shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by the Buyer from the applicable sale
of the Registrable Securities subject to the Claim exceeds the amount of any
damages that the Buyer has otherwise been required to pay, or would otherwise be
required to pay under Section 6(b), by reason of such untrue or alleged untrue
statement or omission or alleged omission. 

Section 8Miscellaneous. 

(a)Remedies.  In the event of a breach by the Company or by the Buyer of any of
their respective obligations under this Agreement, the Buyer or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, shall be entitled
to specific performance of its rights under this Agreement.  Each of the Company
and the Buyer agrees that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall not assert
or shall waive the defense that a remedy at law would be adequate. 

(b)Amendments and Waivers. No provision of this Agreement may be (i) amended
other than by a written instrument signed by both parties hereto or (ii) waived
other than in a written instrument signed by the party against whom enforcement
of such waiver is sought. Failure of any party to exercise any right or remedy
under this Agreement or otherwise, or delay by a party in exercising such right
or remedy, shall not operate as a waiver thereof. 

(c)Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Securities Purchase Agreement. 

(d)Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties. The
Company may not assign (except by merger) its rights or obligations hereunder
without the prior written consent of the Buyer. The Buyer may assign its rights
hereunder if: (i) the Buyer agrees in writing with such transferee or assignee
(as the case may be) to assign all or any portion of such rights, and a copy of
such agreement is furnished to the Company within a reasonable time after such
transfer or  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



assignment (as the case may be); (ii) the Company is, within a reasonable time
after such transfer or assignment (as the case may be), furnished with written
notice of (a) the name and address of such transferee or assignee (as the case
may be), and (b) the securities with respect to which such registration rights
are being transferred or assigned (as the case may be); (iii) immediately
following such transfer or assignment (as the case may be) the further
disposition of such securities by such transferee or assignee (as the case may
be) is restricted under the 1933 Act or applicable state securities laws if so
required; (iv) at or before the time the Company receives the written notice
contemplated by clause (ii) of this sentence such transferee or assignee (as the
case may be) agrees in writing with the Company to be bound by all of the
provisions contained herein; (v) such transfer or assignment (as the case may
be) shall have been made in accordance with the applicable requirements of the
Securities Purchase Agreement and the Warrants; and (vi) such transfer or
assignment (as the case may be) shall have been conducted in accordance with all
applicable federal and state securities laws. The term “Buyer” in this Agreement
shall also include all such permitted transferees and assignees.

(e)Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file (or similar data file), such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf” (or
similar format) signature page were an original thereof. 

(f)Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Securities Purchase Agreement. 

(g)Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable. 

(h)Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof. 

(Signature Pages Follow)

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of the date first written above.

 

COMPANY:

 

WESTWATER RESOURCES, INC.

 

 

 

By:/s/ Christopher M. Jones                  

Name:  Christopher M. Jones

Title:  President and Chief Executive Officer

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

BUYER:

 

LINCOLN PARK CAPITAL FUND, LLC

BY: LINCOLN PARK CAPITAL, LLC

BY: ROCKLEDGE CAPITAL CORPORATION

 

 

 

 

By:/s/ Joshua Scheinfeld                     

Name: Joshua Scheinfeld

Title: President

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

Exhibit A

 

Information About The Investor Furnished To The Company By The Buyer Expressly
For Use In Connection With The Registration Statement

--------------------------------------------------------------------------------